UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6726



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEVON BROOKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
98-519-DKC, CA-00-430-DKC)


Submitted:   October 31, 2001             Decided:   January 18, 2002


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Devon Brooks, Appellant Pro Se. Deborah A. Johnston, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Devon Brooks seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal primarily on the reasoning of

the district court.*   United States v. Brooks, No. CR-98-519-DKC;

CA-00-430-DKC (D. Md. filed Apr. 10, 2001; entered Apr. 11, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We reject Brooks’ claim that his counsel provided ineffec-
tive assistance in regard to his appellate rights.     See Roe v.
Flores-Ortega, 528 U.S. 470 (2000).


                                 2